IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00229-CV

                  IN RE RESA VACO AND TAMMY VACO


                                Original Proceeding

                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1728450


                            ABATEMENT ORDER


      Resa and Tammy Vaco seek mandamus relief to compel Respondent, the

Honorable Donald Kraemer of the 12th District Court of Walker County, to vacate a

discovery order compelling a second deposition of their expert witness and the

production of the expert’s financial records.

      After this original proceeding was filed, Judge Kraemer retired and ceased to hold

office as the Judge of the 12th District Court. Judge Kraemer’s successor is the Honorable

David Moorman. Rule 7.2 (b) of the Rules of Appellate Procedure provides that in the

case of an original proceeding, the appellate court must abate the proceedings to allow a
successor to reconsider the original party’s decision. See In re Blevins, 480 S.W.3d 542

(Tex. 2013). We therefore grant the parties sixty days from the date of this Order to

present for review, to the Honorable David Moorman, the order compelling a second

deposition of the expert witness and the production of the expert’s financial records.

       Judge Moorman is not limited to a review of the evidence before Judge Kraemer.

Judge Moorman may conduct a hearing on Real Party in Interest Jayne Schulte’s motion

to compel deposition answers and independently decide that motion based on evidence

presented at the hearing. Should Relator not provide this Court with a ruling from Judge

Moorman within ten days from the date of his ruling, the petition for mandamus will be

dismissed.


                                                PER CURIAM

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal abated
Order issued and filed January 13, 2021
[OT06]




In re Vaco                                                                          Page 2